Citation Nr: 1308198	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  09-07 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for psychiatric disability other than PTSD.

4.  Entitlement to service connection for mid-back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1976 to June 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In February 2010, a hearing was held before a Decision Review Officer (DRO) at the RO.  In January 2011, the Veteran requested a Board videoconference hearing; in October 2012 he cancelled such hearing, indicating that he did not wish to have it rescheduled.  

The matter of service connection for a psychiatric disability has been characterized as one of service connection for depression.  However, other psychiatric diagnoses are noted in the record.  In accordance with the U.S. Court' of Appeals for Veterans Claims (Court's) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009)(the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the issue has been expanded to encompass other psychiatric diagnoses.  Regarding the specific diagnosis of post traumatic stress disorder (PTSD), however, the Veteran had filed a separate claim of service connection for such entity, and a September 2010 rating decision denied that claim.  The Veteran did not appeal that determination (or submit pertinent evidence in the year following)), and that decision is final.  Accordingly, the issue is characterized to reflect that the matter of service connection for PTSD is not on appeal.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if action on his part is required. 

REMAND

Under 38 C.F.R. § 3.159, VA has a duty to assist a claimant in developing claims.  Once a claimant identifies relevant treatment records, VA has a duty to assist such claimant to obtain them.  VA also has a duty to assist a claimant by providing medical examinations or opinions when such are necessary to decide a claim.  38 C.F.R. § 3.159.  

The Veteran's service treatment records (STRs) show that he received treatment in service for head injuries, perforated tympanic membranes bilaterally, psychiatric complaints, and back complaints.  In March 1999, he stated that in 1988 he was seen at the Topeka, Kansas VA Medical Center (MC) for mental health issues.  An August 1999 VA medical record notes that he reported being hospitalized for depression in 1995.  At the February 2010 hearing he testified that he received back treatment at the Dallas, Texas VAMC in 1980 and in August 1988, and received psychiatric treatment at that facility shortly after service; and that he was seen by Salvation Army counselors and therapists.  A review of the record did not find records of such evaluations/treatment or adequate development specific for such records; accordingly, further development for the records is necessary.  

In March 2010, a VA spine examiner noted that when the Veteran was seen in April 1984, he did not complain of his spine, and opined  that therefore the Veteran's current mid-back condition was less likely than not related to his mid-back problem in service.  If any additional records received show mid-back complaints/treatment  shortly after service, the factual premise on which that pinion was based would no longer be accurate, and an examination to secure a new nexus opinion would be necessary.  

A VA psychiatric examination to secure a nexus opinion is also necessary because there were psychiatric symptoms in service and the Veteran now has a psychiatric disorder (shown by current treatment records) which might be related to such symptoms.  

Furthermore, the Veteran's STR's show that during service he sustained  tympanic membrane perforations of each ear; a  VA examination found he has hearing loss disability of each ear.  The low threshold standard as to when an examination is necessary endorsed by the Court is met , and an examination to obtain a nexus opinion in this matter is also necessary.  As the issue of service connection for tinnitus is inextricably intertwined with the claim of service connection for hearing loss, appellate consideration of the service connection for tinnitus claim must be deferred rending resolution of the service connection for hearing loss issue.   

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify all providers of postservice evaluations or treatment he has for the disabilities at issue (records of which are not already associated with the claims file), and to provide releases for VA to secure records from any private providers (to specifically include the Salvation Army counselors and therapists reported).   The RO should secure for the record the complete clinical records from all identified sources, to specifically include the records of the alleged treatment at the VAMCs in Topeka, Kansas and Dallas, Texas noted above.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  

2.  If any additional treatment records received show mid-back problems shortly after service, the RO should arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of any current mid-back disability in light of the more complete historical data regarding such disability.  If an examination is indicated, the examiner must review the entire record, and based on review of the record and examination of the Veteran the examiner should provide opinions that respond to the following:

(a)  Please identify by medical diagnosis each mid-back disability entity found.  

(b) As to each mid-back disability entity diagnosed, please indicated whether such is  at least as likely as not (a 50 % or greater probability) related to the Veteran's service, including the mid-back manifestations noted therein.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  The RO should also arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to ascertain the nature and likely etiology of any psychiatric disability other than PTSD.  Based on a review of the entire record and evaluation of the Veteran, the examiner should provide opinions that respond to the following: 

(a) Please identify (by medical diagnosis) each psychiatric disability entity found. 

(b) As to each diagnosed psychiatric disability entity found (other than PTSD), please opine whether such is at least as likely as not (a 50 % or greater probability) related to the Veteran's service, to include the manifestations noted in the STR's.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

4.  The RO should arrange for the Veteran to be examined by an audiologist or otologist to ascertain the likely etiology of his hearing loss and tinnitus. The record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should opine whether it is at least as likely as not (a 50 % or greater probability) that a hearing loss disability of either ear (and or tinnitus) is related to the Veteran's service, to include as related to the eardrum perforations noted therein.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

5.  The RO should then review the record and readjudicate the claims (service connection for psychiatric disability to encompass all psychiatric diagnoses other than PTSD).  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford  the Veteran and his representative the opportunity to respond.  The case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

